Citation Nr: 0411673	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  96-41 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increase in a 30 percent rating for 
organic heart disease.

2.  Entitlement to service connection for rheumatoid 
arthritis, claimed as secondary to service-connected organic 
heart disease.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel



INTRODUCTION

The veteran served on active duty from April to November 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1996 RO decision that denied an 
increase in a 30 percent rating for organic heart disease, 
and denied service connection for rheumatic heart disease 
claimed as secondary to service-connected organic heart 
disease.  


FINDINGS OF FACT

1.  The veteran's service-connected organic heart disease has 
been in effect for over 50 years, and service connection for 
such condition is protected.  The term "organic heart 
disease" encompasses both valvular heart disease and 
arteriosclerotic heart disease.  The veteran's service-
connected organic heart disease (including both valvular 
heart disease and arteriosclerotic heart disease) prevents 
more than sedendary employment, and includes such findings as 
left ventricular dysfunction with an ejection fraction of 20 
percent.

2.  The veteran does not currently have rheumatoid arthritis.  


CONCLUSIONS OF LAW

1.  The veteran's service-connected organic heart disease is 
100 percent disabling.  38 U.S.C.A. §§  1155, 1159 (West 
2002); 38 C.F.R. §§ 3.957, 4.104, Diagnostic Codes 7000 and 
7005 (1997 and 2003).

2.  Claimed rheumatoid arthritis is not proximately due to or 
the result of service-connected organic heart disease.  38 
C.F.R. § 3.310 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the Army from April to 
November 1953.  His service medical records show that he was 
treated for an episode of rheumatic fever, manifested by 
fever and complaints of joint pain.  With treatment, the 
acute episode of rheumatic fever resolved, with the exception 
of a heart valve problem from the illness.  Following a 
physical evaluation board, he was medically discharged from 
service for rheumatic heart disease with an identifiable 
valvular lesion.

A March 1954 VA heart examination diagnosed organic heart 
disease.  It was noted this was from rheumatic fever, with 
healed rheumatic valvulitis of the mitral valve and an apical 
systolic murmur.  A March 1954 VA orthopedic examination 
showed no joint pathology.

In May 1954, the RO granted service connection and a 10 
percent rating for organic heart disease, effective with 
service discharge in November 1953.

VA examination in June 1954 identified no abnormal joints.  A 
heart examination noted a systolic murmur at the apex, with a 
history of rheumatic fever.

In August 1954, the RO assigned a higher rating of 30 percent 
for organic heart disease.

An August 1974 VA record reflected complaints of 
polyarthralgia.  On private treatment that month, it was 
noted that he had suspected generalized chronic degenerative 
joints disease and muscular rheumatism.  In September 1974, 
he was seen for polyarthralgia and occasional chest pains, 
and he gave a history of rheumatic fever.

In March 1975, a private doctor, Radames C. Marin, M.D., 
wrote that he had been treating the veteran for the past 
three years for severe poly-joint pain in the large joints, 
painful syndrome in the cervico-dorso-lumbar area, chronic 
gouty polyarthritis, chronic painful back syndrome, and 
rheumatic fever.  A 1977 X-ray report showed cervical spine 
osteoarthritis.  He complained of continuous low back pain in 
April 1980.  An April 1980 X-ray report showed osteoarthrosis 
of the lumbar spine.  He was hospitalized in August 1980 for 
a crushing injury of several right hand fingers.  In April 
1985, a VA record noted polyarthralgia.  A July 1987 X-ray 
report diagnosed arthritic changes of the cervical and dorsal 
spine and of the right middle finger.  Dr. Marin wrote in 
July 1987 that the veteran had spondylosis of the back, and 
osteoarthritis of the cervical spine and of the hands.  VA 
records show treatment for acute paraspinal myositis in 
February 1989.  There was lumbosacral degenerative joint 
disease.

RO rating decisions, including one in May 1988, note the 
veteran continued to be service-connected for organic heart 
disease which was rated 30 percent.  A May 1988 RO decision 
and an August 1989 Board decision denied service connection 
for arthritis of the back and hands.  In December 1989, the 
RO denied service connection for arthritis of the back and 
hands, claimed as secondary to organic heart disease.

VA treatment records from the late 1980s to the present 
reflect treatment for various conditions, including coronary 
artery disease, angina pectoris, diabetes mellitus, 
hypothyroidism, hyperlipidemia, cholelithiasis, chronic 
constipation, and other conditions.  He was admitted several 
times over this period for chest pains.  There were also 
references to rheumatic heart disease.  

In February 1992, the veteran was seen for reports of 
shortness of breath the night before.  The physical 
examination was within normal limits.  The provisional 
diagnosis was rheumatic heart disease by history.  

In an April 1992 decision, the Board found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for arthritis of the back and hands.  

A July 1992 VA X-ray showed spondyloarthritic changes of the 
lumbar spine.  In July 1993, the veteran had a myocardial 
infarction.  In February 1994, he was admitted to a hospital 
for chest pains and underwent coronary artery bypass grafts.  

On VA heart examination in May 1994, his blood pressure was 
140/80, and the heart was objectively normal.  The diagnoses 
were arteriosclerotic heart disease, status post myocardial 
infarction in 1993, and status post aortocoronary bypass 
surgery with two grafts in 1994.  The examining VA doctor 
indicated that there was a history of rheumatic fever with no 
definitive evidence of valvular disease found in his 
available records.  He also noted that from the available 
evidence, surgery performed was to correct coronary artery 
obstruction and not for valvular problems of rheumatic 
etiology.

VA outpatient records from August 1994 indicated that the 
veteran had degenerative joint disease, generalized 
arthralgias, and myalgias.  

Follow-up VA treatment records from early 1995 indicate that 
the maximum blood pressure was 140/80.  In May 1995, he was 
admitted for chest pains. 

In June 1995, the veteran filed a claim for an increased 
rating for organic heart disease, and a claim for service 
connection for rheumatic arthritis.  

An RO rating board medical consultant wrote in December 1995 
that the veteran had documented generalized osteoarthritis 
which was etiologically unrelated to his service-connected 
organic heart disease that was secondary to rheumatic fever.  
He also noted that the veteran had superimposed 
arteriosclerotic heart disease which was also unrelated.

A September 1996 VA stress myocardial perfusion study 
suggested the presence of moderate to severe reversible 
perfusion changes in the anterolateral wall of the left 
ventricle as seen with myocardial ischemia for the heart rate 
attained.  

The veteran testified at an RO hearing in February 1997.  He 
described his organic heart disease and orthopedic problems.  
He stated that private doctors had told him that in-service 
rheumatic fever had caused current problems in his joints.

A May 1997 VA chest X-ray showed a normal-sized heart with 
left ventricular configuration.  The impression was no acute 
cardiopulmonary abnormality.  

In a September 1997 letter, Dr. Marin related the veteran's 
account of having been diagnosed with cardiac rheumatic 
illness in service.  He diagnosed rheumatic heart fever, 
congestive heart failure, and heart disease (CHD) secondary 
to the original condition of rheumatic heart fever.  He also 
said that the veteran was totally disabled.  

In December 1997, the veteran was admitted to a VA hospital 
with chest pain.  Diagnoses were unstable angina, status post 
coronary artery bypass graft in 1994, coronary artery 
disease, old myocardial infarction in 1994, and 
hypothyroidism.  Conditions not treated (apparently reported 
by the veteran) were listed as diabetes mellitus and 
rheumatoid arthritis.

After developing recurrent chest discomfort, the veteran 
underwent angioplasty in October 1999, with placement of a 
stent in the right coronary artery.  

On VA heart examination in January 2000, the veteran did not 
complain of angina.  He also denied evidence of congestive 
heart failure.  The examiner noted that the veteran was fully 
compensated with his current medications and that he was 
essentially asymptomatic.  An EKG showed right bundle branch 
block and left anterior fascicular block, as well as a septal 
myocardial infarction.  There was no evidence of hyperthyroid 
heart disease.  His usual occupation and daily activities 
were not significantly limited at present, following the 
stent placement.  Examination revealed no evidence of 
congestive heart failure.  The diagnoses were 
artherosclerotic heart disease with old myocardial 
infarction; status post coronary artery bypass graft surgery 
in 1994; unstable angina pectoris; and angioplasty with stent 
placement in 1999.  The veteran was compensated at present.

On a March 2000 addendum to a VA examination, it was noted 
that the veteran had been doing well post bypass graft 
surgery until the reappearance of progressively worsening 
angina pectoris in 1997.  Thereafter, he had undergone stent 
placement in 1999.  Now, except for some dizziness, the 
veteran felt well, without angina or evidence of congestive 
heart failure.  The doctor estimated that the metabolic 
equivalents (METs) level had been 1 to 2 when the veteran had 
unstable angina prior to the stent surgery, and the METs 
level was 6 to 7 after the stent placement.

According to an April 2000 private cardiac catheterization 
report, the veteran had been doing well after a 1992 heart 
attack and ensuing coronary artery bypass graft, until 1999 
when he developed recurrent chest discomfort; at that time, 
he underwent stent placement via angioplasty.  In April 2000, 
after recent onset of chest discomfort, he underwent 
angioplasty of the distal circumflex.

On VA examination of the heart in July 2003, it was noted 
that the veteran reported being treated by private doctors in 
the 1950s, but that such records had been lost.  He denied 
any congestive heart failure symptoms, such as dyspnea on 
exertion, paroxysmal nocturnal dyspnea, or orthopnea.  The 
veteran had a history of coronary artery disease, status post 
coronary artery bypass graft per 2 in 1994, with unstable 
angina, old myocardial infarction in 1994, arterial 
hypertension, dyslipidemia, and Type II diabetes mellitus.  
Examination revealed a regular heart rhythm.  An EKG found a 
left anterior hemiblock, right bundle branch block, and old 
septal myocardial infarction.  A September 2002 graded 
exercise test (GXT) with Persantine identified dilated left 
ventricle and fixed defect of the left ventricle on the 
inferoposterior wall of the left ventricle with Persantine-
induced reversible ischemia on the anterolateral region.  The 
GXT had shown 7 METs for left ventricular function.  An 
echocardiogram was done on the current examination.  It was 
noted the veteran's heart had 4 chamber dilatation, 
concentric left ventricular hypertrophy, mild mitral 
regurgitation, and mild tricuspid regurgitatioin.  The 
ejection fraction (EF) was 20 percent.  The diagnoses were 
rheumatic heart disease; coronary artery disease, status post 
coronary artery bypass graft per two in 1994, status post 
stent placement per three in 1999, not related to rheumatic 
heart disease; old myocardial infarction, not related to 
rheumatic heart disease; unstable angina, not related to 
rheumatic heart disease; and severe left ventricular systolic 
dysfunction, secondary to coronary artery disease.  

On VA examination in August 2003, it was noted that the 
veteran was a very poor historian and was very difficult to 
interview.  The veteran reported hospitalization in service 
for rheumatic organic heart disease with knee and shoulder 
pain; he also described receiving Cortisone injections from a 
private doctor six months after separation from service.  At 
present, his affected joints included the shoulders, fingers, 
and legs, but he denied joint pains except for the right 
shoulder joint.  Diagnoses were calcific periarthritis of the 
shoulders, degenerative joint disease of the hands, 
thoracolumbar spine degenerative joint disease with mild 
compression of T12 associated with narrowing of the L3-L4 
disc space, lumbar spasms, and cholelithiasis by arthritic 
bone survey from August 2003.  He also had a diagnosis of 
bilateral shoulder adhesive capsulitis with bursitis.

Also in August 2003, upon review of records including of 
examinations from 1953, 1954, and 2003, a board of two VA 
doctors commented that several examinations had been negative 
for arthritis.  They also noted that an August 2003 bone 
survey had pointed out that actual findings were related to 
the natural process of aging.  The two doctors remarked that 
medical literature described rheumatic fever as an 
inflammatory condition that affected many parts of the body, 
such as the heart, joints, nervous system, and skin; the 
condition on the joints was described as being acute and as 
resolving with antibiotic treatment.  The two doctors 
concluded that there was no evidence of rheumatoid arthritis 
on the current evaluation.  

II.  Analysis

Through discussions in correspondence, the rating decision, 
the statement of the case, and supplemental statements of the 
case, the RO has informed the veteran of the evidence 
necessary to substantiate his claims, including what he must 
submit and what the VA will obtain.  Identified relevant 
medical records and VA examinations have been obtained.  The 
Board finds that the notice and duty to assist provisions of 
the law are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.

1.  Increased rating for organic heart disease

During service the veteran had an episode of rheumatic fever 
which resulted in valvular heart disease (rheumatic heart 
disease).  Many years after service he developed 
arteriosclerotic heart disease.  For over 50 years he has 
been service-connected for "organic heart disease," which 
is currently rated 30 percent.  "Organic heart disease" is 
a generic term which encompasses all forms of heart disease, 
including both rheumatic heart disease and arteriosclerotic 
heart disease.  As service connection for this broad heart 
disease entity of "organic heart disease" has been in 
effect for at least 10 years, service connection for it is 
protected from severence.  38 U.S.C.A. § 1159; 38 C.F.R. 
§ 3.957.  It follows that when rating the service-connected 
"organic heart disease," manifestations from both rheumatic 
heart disease and arteriosclerotic heart disease will be 
considered.  The RO, in contrast, only considered 
manifestations of rheumatic heart disease, and excluded 
manifestations of arteriosclerotic heart disease, when rating 
the service-connected "organic heart disease."  The RO 
apparently felt that the evidence did not warrant service 
connection for arteriosclerotic heart disease.  Yet, as 
explained above, arteriosclerotic heart disease is to be 
considered a part of the already service-connected general 
heart condition of "organic heart disease."

Disability evaluations are detemined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

During the pendency of this appeal, the criteria for rating 
heart disease were revised, as of January 12, 1998.  Either 
the old or new rating criteria may be applied, whichever are 
more favorable to the veteran, although the new criteria may 
only be applied to the period of time since their effective 
date.  VAOPGCPREC 3-2000.  

Considering all manifestations of service-connected "organic 
heart disease" (including rheumatic/valvular heart disease 
manifestations and arteriosclerotic heart disease 
manifestations), it may be found that the condition is 100 
percent disabling under either the old or new rating 
criteria.  During the period of the veteran's current claim 
he has had extensive heart treatment including angioplasty 
with stent placement.  There are medical statements that 
heart disease renders him totally disabled.  It appears that 
because of heart disease, more than sedentary employment is 
precluded, and such is a basis for a 100 percent rating under 
the old rating criteria for rheumatic heart disease 
(38 C.F.R. § 4.104, Diagnostic Code 7000 (1997)) and 
arteriosclerotic heart disease (38 C.F.R. § 4.104, Diagnostic 
Code 7005 (1997)).  The latest VA examination also noted left 
ventricular dysfunction with an ejection fraction of 20 
percent, which support a 100 percent rating under the new 
rating criteria for rheumatic heart disease (38 C.F.R. § 
4.104, Diagnostic Code 7000 (2003)) and arteriosclerotic 
heart disease (38 C.F.R. § 4.104, Diagnostic Code 7005 
(2003)).  

For these reasons, the Board grants an increased rating of 
100 percent for the veteran's service-connected organic heart 
disease.  The benefit-of-the-doubt rule has been considered 
in granting this benefit.  38 U.S.C.A. § 5107(b).

2.  Service connection for rheumatoid arthritis, claimed as 
secondary to service-connected organic heart disease

The Board notes that prior RO and Board decisions denied 
service connection for degenerative arthritis of multiple 
joints, which first appeared years after service.  Those 
decisions are final.  38 U.S.C.A. §§ 7104, 7105.  The present 
issue on appeal only involves service connection for 
rheumatoid arthritis, claimed as secondary to service-
connected organic heart disease.  It appears the veteran may 
also be asserting that the episode of rheumatic fever in 
service resulted in rheumatoid arthritis.

Service connection may be granted for disability due to a 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310.  

One of the requirements for service connection, whether 
claimed on a direct or secondary basis, is competent medical 
evdidence that the claimed condition currently exists.  
Degmetich v. Brown, 104 F.3d 1328 (1997).  There are isolated 
references in the medical records to rheumatoid arthritis, 
but such appear to be based on the lay history provided by 
the veteran.  The lastest VA examination found that the 
veteran does not currently have rheumatoid arthritis, and 
such is consistent with most of the medical records on file.

The weight of the credible evidence demonstrates the veteran 
does not currently have rheumatoid arthritis.  In the absence 
of the current existence of the claimed disorder, there may 
be neither direct nor secondary service connection for 
rheumatoid arthritis.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

An increased 100 percent rating for service-connected organic 
heart disease is granted.

Service connection for rheumatoid arthritis, claimed as 
secondary to service-connected organic heart disease, is 
denied.



	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



